Citation Nr: 1108712	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for lumbosacral strain with mild recurrences.

2.  Entitlement to a compensable disability rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from June 1973 to October 1973 and from December 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied the above claims.


FINDINGS OF FACT

1.  The Veteran has forward flexion of the thoracolumbar spine to 90 degrees; there is no indication of a neurologic impairment of the lower extremities that results in disability analogous to mild incomplete paralysis of the sciatic nerve; there is no unfavorable ankylosis of the thoracolumbar spine; and there is no indication of incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician for any period of time.

2.  The Veteran's audiometric test results have not corresponded to numeric designations which would provide a compensable disability rating at any time during the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

Duties to Notify and Assist

In correspondence dated in December 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Lumbosacral strain with mild recurrences 

The Veteran was initially granted service connection in a rating decision dated in November 1999.  Thereafter, he appealed this initial disability rating, and following an October 2001 Board Remand, the RO increased his disability rating to 10 percent, effective as of December 14, 1998, the date he initially filed his claim for service connection.  The Veteran continued to appeal his initial disability rating and a subsequent August 2002 Board decision denied his claim.  The Veteran did not continue that appeal.  He later filed for an increased disability rating in November 2008.

The Veteran's low back disability is currently rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  38 C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a higher 20 percent disability rating would be warranted if there were forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent disability rating would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating would be warranted with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

Additionally, under Diagnostic Code 5243, based on incapacitating episodes, a 10 percent disability rating would require incapacitating episodes of total duration of at least one week but less than two, during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  A 20 percent disability rating would require incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks; a 40 percent requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks; and, a 60 percent disability rating would require incapacitating episodes of a total duration of at least six weeks during the past 12 months.  Id.  

A VA examination report dated in December 2008 shows that the Veteran reported occasional radiation of pain to his lower extremities.  Upon physical examination, the examiner determined there was mild tenderness to palpation and minimal muscle spasms.  Spine curve was normal.  Range of motion was as follows: Flexion to 90 degrees, extension to 20 degrees, bilateral lateral rotation to 20 degrees each side, and bilateral lateral rotation to 20 degrees each side.  No pain with motion was noted.  There was mild discomfort on range of motion testing.  The examiner stated that pain could further limit function after repeated bending and twisting.  Radiologic examination showed minimal degenerative joint disease. 

A VA examination report dated in August 2010 shows that the Veteran denied any complaints of radiculopathy, numbness, or weakness in his arms and legs.  The Veteran also does not require the use of a cane or brace.  Physical examination of the lumbar spine revealed tenderness to palpation over the paraspinal muscles.  Range of motion was as follows: Flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  There was no pain on repetitive motion.  The examiner also stated that it is reasonable the Veteran would experience increased pain or decreased range in motion with an increase in exercise or activity.  Radiologic examination showed no fractures or dislocations but did indicate mild face arthritis at L5-S1.

VA records from September 2008 and from August 2010 to October 2010 have also been reviewed.  They show minimal treatment for the back disability, though, the Veteran did report low back pain with exercise or lifting heavy objects.

Following a review of the competent medical evidence of record, the Board finds that the Veteran's low back disability does not warrant a disability rating higher than his currently assigned 10 percent disability rating because the Veteran does not have evidence of any incapacitating episodes.  Additionally, his flexion is noted at 90 degrees in 2008 and again in the September 2010 VA examination. 

The Board does not find that there is any evidence of neurological involvement to warrant a separate disability rating on this basis.  VA examinations found normal sensation, reflexes, and motor function of both the upper and lower extremities.  The Veteran has not reported radicular symptoms.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report his symptoms, including describing the increase in pain in his low back.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As the Veteran's condition has never been more than 10 percent disabling since he filed this claim for an increased rating, there is no basis to "stage" the rating under Hart.  The preponderance of the evidence is against a disability rating higher than 10 percent for the Veteran's back disability.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

The Veteran was granted service connection for left ear hearing loss in an October 2001 Board decision.  This decision was implemented by a November 2001 RO decision which assigned an initial noncompensable disability rating, effective as of December 14, 1998.  The Veteran expressed disagreement with the initial disability rating in a December 2001 notice of disagreement.  However, following the issuance of an April 2002 Statement of the Case, the Veteran failed to perfect a substantive appeal.  In November 2008, the Veteran filed a claim for a compensable disability rating for his left ear hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  When hearing loss is service connected in only one ear, the non-service- connected ear will be assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran had a VA audiology examination in December 2008.  The Veteran reported difficulty understanding speech in a noisy environment.  His puretone threshold levels for his left ear, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
LEFT
45
65
70
70
63.75

The average puretone threshold was 63.75 decibels in left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  The diagnosis was moderate to severe left ear sensorineural hearing loss.

Applying the results of that October 2008 VA examination to Table VI yield values of Level II hearing impairment for his left ear.  Applying these values to Table VII indicates his left ear hearing loss is noncompensable.  

A VA audiology examination report dated in September 2010 shows that the Veteran reported difficulty hearing in the presence of background noise and at a distance.  He would have to increase the volume of the television and the telephone.  He was said to have significant effects on occupation as to decreased concentration and difficulty following instructions.  The Veteran reported working as a truck driver for over 25 years.  Physical examination revealed puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
LEFT
45
65
70
70
63.75

The average puretone threshold was again 63.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the left ear.  The diagnosis was mild to severe left ear sensorineural hearing loss.

Applying the results of that September 2010 VA examination to Table VI yield values of Level IV hearing impairment for his left ear.  Applying this value to Table VII indicates his left ear hearing loss is again noncompensable.  

Both the December 2008 and August 2010 VA examinations address the functional limitations caused by the Veteran's left ear hearing loss.  These examination reports address the impact of the Veteran's hearing loss on his daily functioning, mainly difficulty hearing in the presence of background noise and at a distance.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While the Veteran reported difficulty with concentration and with following orders, he also reported that he had been able to maintain employment as a truck driver for over 25 years.  Thus, the Board finds that there is no basis for a compensable rating on an extra schedular basis, as discussed below.  Notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence in a claim for a higher disability rating for hearing loss.

The Board cannot otherwise "stage" the Veteran's rating under Hart.  His left ear hearing loss disorder has never been more than zero percent disabling at any time since November 2007 (one year prior to filing his current claim).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected left ear hearing loss, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left ear hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left ear  hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 
ORDER

A disability rating higher than 10 percent for lumbosacral strain with mild recurrences is denied.  

A compensable disability rating for left ear hearing loss is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


